Citation Nr: 0611446	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  In July 2001, 
jurisdiction of the matter was transferred from the RO in 
Waco, Texas, to the RO in Houston, Texas.  

In May 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In July 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

Depression did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in June 1999 and February and September 
2004.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the February and 
September 2004 notice letters was subsequently considered by 
the RO in the January 2005 and November 2005 supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received pre-adjudicatory notice.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current depression is associated with 
an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  See 38 C.F.R. § 
3.159(c)(4)(C); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

VAMC and private treatment records show the veteran currently 
suffers from depression, but the evidentiary record does not 
show that his depression is related to service.

Service medical records are negative for any complaints, 
treatment, or findings of depression.  In April 1972, the 
veteran was admitted for psychiatric treatment for drug 
dependence.  The admission report stated that the veteran 
admitted that he began using heroin intermittently three 
months before entering service.  He stated that he used for 
several weeks while in Germany and for about 5 weeks since 
returning to the U.S.  It was noted that the veteran was 
given a compassionate reassignment to the U.S. due to the 
psychiatric illness of his wife.  Separation examination 
reported the veteran's medical condition, including 
psychiatric condition, as normal.  The veteran also underwent 
a mental status evaluation at separation, which reported his 
mood as level, not depressed.  

There is no competent medical evidence showing a diagnosis of 
depression within one year of service discharge.  The first 
evidence that the veteran was suffering from depression was 
not until October 1978 when situational depression was noted 
on hospital admission for drug abuse treatment, which is 
approximately six years post service.  The remaining question 
therefore is whether there is any medical evidence relating 
the veteran's currently diagnosed depression with his active 
service.

Post-service treatment records show that the veteran received 
private medical treatment from San Antonio State Hospital.  
In October 1979, he was admitted for drug abuse treatment.  
The admission report noted that he had some situational 
depression.  The veteran was not treated again for depression 
until August 2000 when he was diagnosed as having adjustment 
disorder with depressed mood, which was attributed to 
stressors of incarceration with a long sentence and the death 
of his wife.  Treatment records following this diagnosis 
showed the veteran received clinical treatment for his 
depression and was assigned to a depression group.  In 
December 2000, the veteran's mood and affect were found to be 
euthymic and no Axis I diagnosis was noted.  

VA treatment records from July 2005 to September 2005 show 
that in July 2005 the veteran was diagnosed as having mood 
disorder, not otherwise specified; psychotic disorder, not 
otherwise specified; alcohol dependence; cocaine dependence; 
opioid dependence; nicotine dependence; and depressive 
disorder, not otherwise specified.  These diagnoses were 
attributed to psychosocial and environmental problems, 
unemployment, homelessness, being widowed, and chronic 
medical and psychiatric problems.  

In contemplation of the foregoing evidence, the Board finds 
that there is no competent medical evidence of record showing 
that the veteran's depression had its onset during active 
service or is related to his active service.  The service 
medical records do not indicate that he had depression in 
service and he did not receive any type of psychiatric 
treatment until 1978, six years following service.  In 
addition, there is no persuasive medical opinion of record 
relating the veteran's depression to service.  As shown 
above, all post-service diagnoses specifically attribute the 
veteran's depression or psychiatric problems to factors other 
than service.  

The veteran asserts that his depression began during service.  
During the May 2005 personal hearing, the veteran stated that 
he believed that his wife could not function while he was 
overseas for service and this caused her nervous breakdown.  
Learning of his wife's breakdown caused him to begin feeling 
depressed and when he returned to the U.S., he began to have 
problems in service and was hospitalized for drug usage.  
Yet, on separation examination in June 1972, the veteran's 
mood was reported as level and service medical records show 
that he began using drugs before entering service and before 
learning of his wife's illness.  More significantly, for six 
years following service there is no documented objective 
evidence of complaints of or treatment for depression.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Despite the veteran's assertion of continuing 
symptomatology, the long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding of depression during service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for depression.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


